Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	The limitation “rare earth ion” as claimed is understood to refer to the ions of the 17 rare earth metals (scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, and lutetium).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 8 is drawn to a rare-earth complex comprising a rare earth ion and further claims that the phosphine oxide is coordinated with two of the rare-earth ions.  There is a lack of antecedent basis for the limitation “two of the rare earth ions”.  Additionally, for the claimed complexes to be coordinated to two rare-earth ions, two hydrogen atoms would need to be removed from the condensed rings of formulae (I) and (II), but the claim stipulates that only one hydrogen atom is removed, making the claim indefinite.  Applicants can overcome this rejection by making it clear that the rare-earth complexes covered by claim 8 are derived from a residue of a condensed aromatic ring of formula (I) or formula (II) formed by removing two hydrogen atoms and which comprises two rare-earth ions.  Claim 9 would also need to be amended to make it clear that the complex further comprises a diketone-ligand which is coordinated with one of the two rare-earth ions.  This can be achieved if claim 9 was amended to “The rare earth complex according to claim 8, further comprising a diketone-ligand represented by the following formula (21).”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (Phys. Chem. Chem. Phys. 2016, 18, 31012-31016).  The earliest US filing date for the instant application is 2/22/18, which is greater than one year after the publication date of Kitagawa et al.  Applicants foreign priority application was filed on 2/27/17, which is less than one year after the publication date of Kitagawa et al.  Because Kitagawa et al. shares common inventors (but not an identical inventive entity), it may be possible for Applicants to overcome this rejection by (1) perfecting their foreign priority claim by submitting a certified English language translation of the priority document JP 2017-035043, and (2) invoke an exception under 102(b)(1)(A).  This can be done by submitting a Declaration under 37 C.F.R. 1.130(A) stating that the disclosure of Kitagawa et al. was made by at least one of the four common inventors of the instant application and Kitagawa et al., and that the R. Ohno et al. did not have an inventive role in the presently claimed invention.
Kitagawa et al. teaches visible luminescent lanthanide ions which are ligated to large -conjugated ligands.  While only one complex is taught, namely, 
    PNG
    media_image1.png
    109
    206
    media_image1.png
    Greyscale
, it is clear from the teachings of Kitagawa et al. that the preparation of analogous complexes but include any one of the ligands shown in Figure 2 are at once envisaged, thereby anticipating claim 1.  This includes the preparation of complexes analogous to the one shown above but which have a triphenylene ligand or a coronene ligand.  These two ligands anticipate formulae (I) and (II), respectively, and further include ligands which satisfy formulae (10) and (21) of claim 1.  Claim 7 is drawn to a light-emitting element comprising the rare earth complex of claim 1.  Under the broadest reasonable interpretation, a light-emitting element can refer to a solution of the complexes taught by Kitagawa et al., which are taught as being emissive when subjected to excitation, which renders such solutions as light-emitting elements, thereby satisfying claim 7.
Path to Allowance
	Applicants may overcome the rejection to Kitagawa et al. in the manner described above.  Additionally, Applicants may also overcome the 112(b) rejection in the manner described above.  Should these two rejections be overcome, the claimed subject matter would be in condition for allowance.  

Relevant Art Cited
	Additional prior art documents other than those cited in the information disclosure statements which are relevant to Applicants invention can be found on the attached PTO-892 form.  Osawa et al. (J. Phys. Chem. A 2009, 113, 10895-10902).  Osawa et al. teaches complexes to and 3 which have the structure 
    PNG
    media_image2.png
    198
    213
    media_image2.png
    Greyscale
.  These two complexes satisfy all of the limitations of claim 1 with the key exception that complexes 2 and 3 employ an anthracenyl or phenanthrenyl group, respectively.  Osawa et al. does not teach or suggest replacing such moieties with a group satisfying formulae (1) or (2) as claimed.   CN-103320117 and CN-102807592 teach complexes which are related to those of claim 8 but do not share a moiety satisfying either of formulae (1) or (2).  Suzuki et al. (JP 2007-269780) teaches rare earth complexes which are related to, but mutually exclusive from, those complexes recited in claim 1.  The other references cited on the attached PTO-892 form (US 2008/0171858, US Pat. 6,527,727, US Pat. 7,242,443, and US Pat. 5,435,937) also teach rare earth complexes which are related to, but mutually exclusive from Applicants claimed complexes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766